United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 28, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 05-50896
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JUAN PABLO VANCHAIK-MOLINAR,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                     USDC No. 3:04-CR-2762-ALL
                        --------------------

Before DAVIS, SMITH, and WIENER, Circuit Judges.

PER CURIAM:*

     Juan Pablo Vanchaik-Molinar (Vanchaik) appeals his

guilty-plea conviction and sentence for illegal reentry into the

United States following deportation, in violation of 8 U.S.C.

§ 1326.   He first argues that, because his fraudulently obtained

visa had not been revoked at the time he presented it, he did not

illegally reenter the United States.

     Vanchaik frames his argument as a challenge to the

sufficiency of the evidence.   A voluntary guilty plea waives all


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 05-50896
                                  -2-

non-jurisdictional defects that occurred prior to the plea and

precludes consideration of a claim challenging the sufficiency of

the evidence.     See United States v. Hanyard, 762 F.2d 1226,

1229-30 (5th Cir. 1985).    Accordingly, the argument is waived and

the conviction is affirmed.

     Vanchaik also argues that his 51-month sentence was

unreasonable because he returned to the United States only to

shop and he had no intention to remain.     This court reviews

post-Booker sentences for reasonableness.     United States v.

Booker, 543 U.S. 220, 261 (2005); United States v. Mares, 402

F.3d 511, 520 (5th Cir.), cert. denied, 126 S. Ct. 43 (2005).

The district court sentenced Vanchaik within a properly

calculated guideline range.    As such, we infer that the court

considered all the factors for a fair sentence set forth in the

Guidelines and presume, absent rebuttal, that Vanchaik’s sentence

was reasonable.     See Mares, 402 F.3d at 519; United States v.

Alonzo, 435 F.3d 551, 554 (5th Cir. 2006).     Accordingly, we also

affirm Vanchaik’s sentence.

     AFFIRMED.